Wright, J.
Appellants position is sustained by the following authorities which we cite, and without repeating the arguments made, conclude that the testimony should have been received. Hatfield v. Towsley, 3 G. Greene, 584; Yates v. Lansing, 5 Johns. 282; S. C. 9 Ib. 395; Vanderheyder v. Young, 11 Ib. 150; Jenkins v. Waldron, Ib. 114; Linford v. Fitzroy, 13 Ad. & Ell. 240; Chickering v. Robininson, 3 Cush. 543; Tyter v. Alford, 38 Maine 530; Pratt v. Gardener, 2 Cush. 63; Bullitt v. Clement, 16 B. Monr. 193; 1 Chit. Pl, 68; 2 Hilliard on Torts, Oh. 19, p. 311.
The testimony offered tended to show due care and diligence, and as a consequence, the absence of negligence.
Reversed.